

Exhibit 10(a)
 
SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
This SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Second Amendment”),
is entered into as of August 31, 2006 by and among, on the one hand, the lenders
identified on the signature pages hereof (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as, a “Lender” and collectively as, the “Lenders”), WELLS FARGO
RETAIL FINANCE, LLC, a Delaware limited liability company, as the arranger and
administrative agent for the Lenders (the “Agent”), and, on the other hand, THE
BOMBAY COMPANY, INC., a Delaware corporation (the “Parent”), and each of the
Parent’s Subsidiaries identified on the signature pages hereof (such
Subsidiaries, together with the Parent, are referred to hereinafter each
individually as, a “Borrower”, and individually and collectively, jointly and
severally, as, the “Borrowers”).
 
WHEREAS, the Borrowers, the Lenders, and the Agent are parties to that certain
Loan and Security Agreement dated as of September 29, 2004, as amended by a
First Amendment to Loan and Security Agreement, dated as of November 23, 2004
(as the same may be amended, amended and restated or otherwise modified and in
effect from time to time, the “Loan Agreement”); and
 
WHEREAS, the parties desire to amend the Loan Agreement as hereinafter set
forth.
 
NOW THEREFORE, in consideration of the mutual agreements contained in the Loan
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
 
§1.  Defined Terms. Terms not otherwise defined herein which are defined in the
Loan Agreement shall have the same respective meanings herein as therein.
 
§2.  Amendment to Exhibits and Schedules of the Loan Agreement. The listing of
the Exhibits and Schedules to the Loan Agreement is hereby amended by inserting
“Exhibit C-3 Form of Instrument of Accession” in the proper alphabetical and
numerical order therein.
 
§3.  Amendment to Section 1.1 of the Loan Agreement (definition of Accordion
Activation Fee). The definition of “Accordion Activation Fee” in Section 1.1 of
the Loan Agreement is hereby amended by deleting such definition in its
entirety.
 
§4.  Amendment to Section 1.1 of the Loan Agreement (definition of Accordion
Commitment). The definition of “Accordion Commitment” in Section 1.1 of the Loan
Agreement is hereby amended by deleting such definition in its entirety.
 
 
§5.  Amendment to Section 1.1 of the Loan Agreement (definition of Applicable
Margin). The definition of “Applicable Margin” in Section 1.1 of the Loan
Agreement is hereby amended by (a) deleting clause (a) in the paragraph
following the table in such definition and substituting the following clause (a)
therefore, (b) inserting the following new clause (b) therein and (c)
relettering clause (b) therein as clause “(c)”:
 
1

--------------------------------------------------------------------------------


(a)  commencing upon receipt by the Agent of an irrevocable written notice prior
to or during any Incremental Seasonal Period from an Authorized Person of the
Administrative Borrower’s intent to utilize the Incremental Facility and until
the later of (i) December 15 of each Incremental Seasonal Period and (ii) such
time as any extant Incremental Revolver Usage is reduced to $0, the Applicable
Margin shall be the Applicable Margin set forth above plus 0.25%,


(b) the LIBOR Rate Margin for all Real Property Advances shall at all times be
equal to 2.25%, and
 
§6.  Amendment to Section 1.1 of the Loan Agreement (definition of Borrowing).
The definition of “Borrowing” in Section 1.1 of the Loan Agreement is hereby
amended by inserting “Real Property Advances made on the same day by the Real
Property Lenders” immediately after the reference to “Canadian Lenders” in the
third line therein.
 
 
§7.  Amendment to Section 1.1 of the Loan Agreement (definition of Canadian
Availability). The definition of “Canadian Availability” in Section 1.1 of the
Loan Agreement is hereby amended by deleting clause (ii) therein in its entirety
and substituting the following therefore:
 
(ii) the Maximum Original Revolver Amount minus U.S. Revolver Usage,
 
§8.  Amendment to Section 1.1 of the Loan Agreement (definition of Collateral).
The definition of “Collateral” in Section 1.1 of the Loan Agreement is hereby
amended by (a) deleting “and” at the end of clause (i) in such definition
therein, (b) inserting the following new clause (j) therein, “(j) all of its
Real Property Collateral (unless otherwise released pursuant to Sections 6.20,
7.4(c)(iv) or 7.5(a)), and” and (c) re-lettering clause (j) therein to clause
“(k)”.
 
§9.  Amendment to Section 1.1 of the Loan Agreement (definition of Commitment).
The definition of “Commitment” in Section 1.1 of the Loan Agreement is hereby
amended by inserting “, each Real Property Lender’s Real Property Commitment”
immediately after the word “Commitments” in the second line therein.
 
§10.  Amendment to Section 1.1 of the Loan Agreement (definition of Defaulting
Lender). The definition of “Defaulting Lender” in Section 1.1 of the Loan
Agreement is hereby amended by inserting “or a Real Property Lender” immediately
after the reference to “a U.S. Lender” in the first line therein.
 
§11.  Amendment to Section 1.1 of the Loan Agreement (definition of Eligible
Transferee). The definition of “Eligible Transferee” in Section 1.1 of the Loan
Agreement is hereby amended by deleting “and” before clause (b) therein,
inserting “and” at the end of clause (b) therein and inserting the following new
clause (c):
 
(c) in connection with Obligations of U.S. Borrowers in respect of the Real
Property Advances, the Real Property Commitment and the other rights and
obligations of Real Property Lenders hereunder, (i) (A) any Lender hereunder and
(B) any Affiliate (other than individuals) of a Lender and (ii) so long as no
Event of Default has occurred and is continuing, with the approval of the
Administrative Borrower (which approval of Administrative Borrower shall not be
unreasonably withheld, delayed, or conditioned) (A) a commercial bank organized
under the laws of the United States, or any state thereof, and having total
assets in excess of $250,000,000, (B) a commercial bank organized under the laws
of any other country which is a member of the Organization for Economic
Cooperation and Development or a political subdivision of any such country and
which has total assets in excess of $250,000,000, provided that such bank is
acting through a branch or agency located in the United States, (C) a finance
company, insurance company, or other financial institution or fund that is
engaged in making, purchasing, or otherwise investing in commercial loans in the
ordinary course of its business and having (together with its Affiliates) total
assets in excess of $250,000,000, and (D) any other Person approved by Agent.


2

--------------------------------------------------------------------------------


§12.  Amendment to Section 1.1 of the Loan Agreement (definition of Lender and
Lenders). The definition of “Lender” and “Lenders” in Section 1.1 of the Loan
Agreement is hereby amended by inserting “Real Property Lenders,” immediately
after “Canadian Lenders,” in the second line therein.
 
§13.  Amendment to Section 1.1 of the Loan Agreement (definition of Lender
Group). The definition of “Lender Group” in Section 1.1 of the Loan Agreement is
hereby amended by deleting the parenthetical therein in its entirety.
 
§14.  Amendment to Section 1.1 of the Loan Agreement (definition of Loan
Documents). The definition of “Loan Documents” in Section 1.1 of the Loan
Agreement is hereby amended by inserting “Mortgage and Mortgage Documents (if
applicable),” immediately after “Guaranty” in the second line therein.
 
§15.  Amendment to Section 1.1 of the Loan Agreement (definition of Permitted
Dispositions). The definition of “Permitted Dispositions” is hereby amended by
deleting “and” before each of clauses (f) and (h) therein and inserting the
following new clause (i):
 
and (i) the entering into of real property leases in respect of any portion of
the Bombay Office Complex in the ordinary course of business.


§16.  Amendment to Section 1.1 of the Loan Agreement (definition of Permitted
Liens). The definition of “Permitted Liens” in Section 1.1 of the Loan Agreement
is hereby amended by:
 
(a)  deleting clause (n) therein in its entirety and substituting the following
therefor:
 
(n) (i) prior to a release of the Real Property Collateral in accordance with
Sections 6.20, 7.4 or 7.5, as applicable, Liens on the Real Property Collateral
as and to the extent permitted by the Mortgage and (ii) following a release of
the Real Property Collateral in accordance with Sections 6.20, 7.4 or 7.5, as
applicable, Liens securing Permitted Office Building Indebtedness so long as
such Lien attaches only to the Bombay Office Complex and the proceeds thereof
(including insurance proceeds) and Liens on funds placed in an escrow account in
connection with sale leaseback transactions permitted by Section 7.5 and in
amounts no greater than that necessary or required to consummate any sale
leaseback transaction permitted by Section 7.5
 
3

--------------------------------------------------------------------------------


 
§17.  Amendment to Section 1.1 of the Loan Agreement (definition of Permitted
Office Building Indebtedness). The definition of “Permitted Office Building
Indebtedness” in Section 1.1 of the Loan Agreement is hereby amended by
inserting “, following a release of the Real Property Collateral in accordance
with Section 6.20,” immediately after “means” therein.
 
§18.  Amendment to Section 1.1 of the Loan Agreement (definition of Pro Rata
Share). The definition of “Pro Rata Share” in Section 1.1 of the Loan Agreement
is hereby amended by deleting the period at the end of clause (d) therein and
substituting a comma therefore and inserting the following new clause (e):
 
(e) with respect to a Real Property Lender’s obligation to make Real Property
Advances and receive payments of principal, interest, fees, costs, and expenses
with respect thereto, (i) prior to the Real Property Commitment being terminated
or reduced to zero, the percentage obtained by dividing (w) such Real Property
Lender’s Real Property Commitment, by (x) the Maximum Real Property Revolver
Amount, and (ii) from and after the time that the Real Property Commitment has
been terminated or reduced to zero, the percentage obtained by dividing (y) the
aggregate outstanding principal amount of such Real Property Lender’s Real
Property Advances by (z) the aggregate outstanding amount of all Real Property
Advances.


 
§19.  Amendment to Section 1.1 of the Loan Agreement (definition of U.S.
Availability). The definition of “U.S. Availability” in Section 1.1 of the Loan
Agreement is hereby amended by deleting clause (i) therein in its entirety, and
substituting the following therefore:
 
(i) the Maximum Original Revolver Amount minus Canadian Revolver Usage,
 
§20.  Amendment to Section 1.1 of the Loan Agreement (Definitions). Section 1.1
of the Loan Agreement is hereby amended by deleting the following definitions
therein in their entirety and substituting the following therefore:
 
“Accordion Lenders” means any U.S. Lender which makes U.S. Advances to the U.S.
Borrowers pursuant to Section 2.2.A(h) and identified as an “Accordion Lender”
on Schedule C-1 to this Agreement, as set forth after an Accordion Activation.


“Adjusted Availability” means as of any date of determination, if such date is a
Business Day, and determined at the close of business on the immediately
preceding Business Day, if such date of determination is not a Business Day, the
amount as determined by Agent at any time, in its Permitted Discretion equal to
(x) the sum of the U.S. Borrowing Base plus the Canadian Borrowing Base, minus
(y) the sum of U.S. Revolver Usage plus Canadian Revolver Usage (in each case,
determined after giving effect to all sublimits and Reserves then applicable
hereunder).


“Advances” means collectively, U.S. Advances, Canadian Advances and Real
Property Advances.


4

--------------------------------------------------------------------------------


“Aggregate Borrowing Base” means as of any date of determination, an amount
equal to the U.S. Borrowing Base plus the Canadian Borrowing Base plus the Real
Property Borrowing Base. Notwithstanding the foregoing, that portion of the
Aggregate Borrowing Base attributable to Eligible In-Transit Inventory shall not
exceed $15,000,000 at any time.


“Availability” means, as of any date of determination, if such date is a
Business Day, and determined at the close of business on the immediately
preceding Business Day, if such date of determination is not a Business Day, the
amount as determined by Agent at any time, in its Permitted Discretion equal to
(x) the lesser of (i) the Maximum Original Revolver Amount and (ii) the sum of
the U.S. Borrowing Base plus the Canadian Borrowing Base, minus (y) the sum of
U.S. Revolver Usage plus Canadian Revolver Usage (in each case, determined after
giving effect to all sublimits and Reserves then applicable hereunder).


“Bombay Office Complex” means the Real Property located in Tarrant County, Texas
with the legal description known as Lot 1, Block A, Bombay Addition to the City
of Fort Worth, Tarrant County, Texas, according to plat recorded in Cabinet A,
Page 10625, Plat Records of Tarrant County Texas, the office buildings and
improvements thereon, the fixtures thereon and the related equipment.
 
“Eligible In-Transit Inventory” means, collectively, Canadian Eligible
In-Transit Inventory and U.S. Eligible In-Transit Inventory.


“Maximum Revolver Amount” means the aggregate amount of all Advances and other
Obligations that may be borrowed by or made to Borrowers under this Agreement,
as such amount may be increased or decreased from time to time in accordance
with this Agreement; provided, however, that the Maximum Revolver Amount shall
in no event exceed (a) $135,000,000 prior to an Accordion Activation and
(b) $185,000,000 after an Accordion Activation, as may be reduced by Borrowers
from time to time in accordance with Section 3.6.
 
“Minimum Adjusted Availability Requirement” means, as of any date of
determination, the lesser of (a) $10,000,000 and (b) 7.5% of the sum of the U.S.
Borrowing Base plus the Canadian Borrowing Base.


“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (d) of the definition of Pro Rata Shares) equal or
exceed 51%; provided, however, that if a single Lender holds more than 51% of
the aggregate Pro Rata Shares of all Lenders, then “Required Lenders” shall mean
such Lender plus one other Lender.


5

--------------------------------------------------------------------------------


“Revolver Usage” means U.S. Revolver Usage, Canadian Revolver Usage and Real
Property Revolver Usage.


“Seasonal Period” means the period commencing on September 15 through and
including December 15 of each Fiscal Year.


“U.S. Borrowing Base” means, as of any date of determination, an amount equal
to:
(a)  the lesser of (i) 85% of the Net Retail Liquidation Value of Eligible
Inventory or (ii) 75% of the Cost of Eligible Inventory owned by a U.S.
Borrower; provided, however, that  during the Seasonal Period, the advance rate
shall be the lesser of 90% of the Net Retail Liquidation Value of Eligible
Inventory owned by a U.S. Borrower and 80% of the Cost of Eligible Inventory
owned by a U.S. Borrower (as to any amounts attributable to this clause (a) the
“Base Inventory Amount”), plus
 
(b)  85% of the face amount of Eligible Credit Card Receivables of a U.S.
Borrower, plus
 
(c)  during the Adjusted Seasonal Period, the Adjusted Seasonal Period Amount,
plus
 
(d)  during the Incremental Seasonal Period, the Incremental Seasonal Period
Amount, minus
 
(e)  the aggregate of such Reserves as may have been established by Agent.
 
§21.  Amendment to Section 1.1 of the Loan Agreement (New
Definitions). Section 1.1 of the Loan Agreement is hereby amended by inserting
the following new definitions in the proper alphabetical order:
 
“Appraised Value” means the fair market value as determined by a FIRREA
conforming appraisal report in form and substance and from independent
appraisers satisfactory to Agent in its Permitted Discretion.


“Base Inventory Amount” has the meaning set forth in clause (a) of the
definition of U.S. Borrowing Base.
 
“Canadian Eligible In-Transit Inventory” means Inventory of Bombay Canada that
does not qualify as Eligible Inventory under clause (b) of the definition of
Eligible Inventory solely because it is not at a location in Canada set forth on
Schedule E-1 or in transit among such locations in Canada and that meets the
following criteria, which criteria may be revised by Agent in its Permitted
Discretion from time to time after the Closing Date:


6

--------------------------------------------------------------------------------


(a)  the Inventory was the subject of a Qualified Import Letter of Credit, or
was paid for in full by Bombay Canada,
 
(b)  such Inventory currently is in transit (whether by vessel, air, or land) to
a location set forth on Schedule E-1 in Canada that is the subject of a Bailee
Acknowledgment or a Collateral Access Agreement,
 
(c)  title to such Inventory has passed to Bombay Canada,
 
(d)  such Inventory is insured against types of loss, damage, hazards, and
risks, and in amounts, satisfactory to Agent in its Permitted Discretion,
 
(e)  such Inventory is either (1) the subject of a negotiable document of title
that (x) is in the name of the Agent or an Approved Customs Broker and has not
been consigned to any third parties other than to the Agent or an Approved
Customs Broker (either directly or by means of endorsements), (y) was issued by
the carrier or consolidator respecting the subject Inventory, and (z) is either
(I) in the possession of the Borrowers (and held at a location in Canada listed
on Schedule E-1), the Agent or an Approved Customs Broker or (II) the subject of
a telefacsimile copy that Agent or Bombay Canada has received from the
Underlying Issuer which issued the Underlying Letter of Credit and as to which
Agent or Bombay Canada also has received a confirmation from such Underlying
Issuer that such document is in-transit by air-courier to Agent, Bombay Canada
or an Approved Customs Broker; or (2) at a port of entry in a Province of
Canada,
 
(f)  Administrative Borrower has provided a certificate to Agent that certifies
that, to the best knowledge of Borrowers, such Inventory meets all of Borrowers’
representations and warranties contained in the Loan Documents concerning
Eligible Inventory, that Borrowers know of no reason why such Inventory would
not be accepted by the applicable Borrower when it arrives in Canada, and that
the shipment as evidenced by the documents conforms to the related order
documents, and
 
(g)  if subject to a Qualified Import Letter of Credit, the Underlying Letter of
Credit has been drawn upon and the Underlying Issuer has honored such drawing
and Agent has honored its obligations to the Underlying Issuer under the
applicable Qualified Import Letter of Credit.
 
Notwithstanding the foregoing, Inventory located at a port of entry in a
Province of Canada pursuant to clause (e)(2) above shall not be included in the
Canadian Borrowing Base unless and until (i) Agent has completed a review of
such Inventory the results of which shall be satisfactory to Agent in it’s
reasonable discretion and (ii) Agent has notified Administrative Borrower in
writing of its consent to such inclusion and to the amount of any Reserves which
shall be taken in connection with such inclusion.
 
Agent may revise from time to time the foregoing criteria with respect to
Inventory being subject to a negotiable document of title and modify such
criteria to include Inventory subject to non-negotiable documents and other
related parameters so long as Agent shall be satisfied in its sole discretion
that (i) Agent shall have a valid and perfected first priority Lien in such
Inventory and (ii) Borrowers shall provide to Agent all other documentation,
including opinions of counsel, satisfactory to Agent which in Agent’s opinion is
appropriate to evidence Agent’s perfected first priority Lien in such Inventory.


7

--------------------------------------------------------------------------------


“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.


“Incremental Facility” means U.S. Advances made by each U.S. Lender to the
Borrowers pursuant to clause (d) of the definition of U.S. Borrowing Base.
 
“Incremental Revolver Usage” means as of any date of determination, U.S.
Advances in an amount equal to the difference between the U.S. Borrowing Base
minus the Non-Incremental Borrowing Base.
 
“Incremental Seasonal Period” means the period commencing on September 15
through and including December 15 of each of Fiscal Year 2006 and Fiscal Year
2007.
 
“Incremental Seasonal Period Amount” means the lesser of (a) $7,500,000 and (b)
an amount equal to 95% of the Net Retail Liquidation Value of Eligible Inventory
minus the Base Inventory Amount.
 
“Instrument of Accession” has the meaning set forth in Section 2.2.A(h) and
substantially in the form of Exhibit C-3 annexed hereto.


“Maximum Original Revolver Amount” means the aggregate amount of all U.S.
Advances and Canadian Advances that may be borrowed by or made to Borrowers
under this Agreement, as such amount may be increased or decreased from time to
time in accordance with this Agreement; provided, however, that the Maximum
Original Revolver Amount shall in no event exceed (a) $125,000,000 prior to an
Accordion Activation and (b) $175,000,000 after an Accordion Activation, as may
be reduced by Borrowers from time to time in accordance with Section 3.6.
 
“Maximum Real Property Revolver Amount” means the aggregate amount of all Real
Property Advances that may be borrowed by or made to U.S. Borrowers under this
Agreement; provided, however, that the Maximum Real Property Revolver Amount
shall in no event exceed $10,000,000.
 
“Mortgage” means the deed of trust, security agreement and assignment of leases
and fixture filing from the applicable Borrower to the Agent, with respect to
the Real Property Collateral and in form and substance satisfactory to Agent in
its Permitted Discretion.
 
“Mortgage Documents” means, collectively, the Mortgage, mortgagee title
insurance policies (in amounts and with endorsements acceptable to the Agent),
surveys, environmental questionnaires, flood hazard certifications, evidence of
flood insurance, if required, and other mortgage-related documents as the Agent
may reasonably request now or hereafter encumbering the Real Estate Collateral
and in form and substance satisfactory to Agent in its Permitted Discretion, and
as such Mortgage Documents may be amended, amended and restated, supplemented,
replaced, or otherwise modified.


8

--------------------------------------------------------------------------------


“Non-Incremental Borrowing Base” means, as of any date of determination, an
amount equal to:
 
(a)  the lesser of (i) 85% of the Net Retail Liquidation Value of Eligible
Inventory or (ii) 75% of the Cost of Eligible Inventory owned by a U.S.
Borrower; provided, however, that  during the Seasonal Period, the advance rate
shall be the lesser of 90% of the Net Retail Liquidation Value of Eligible
Inventory owned by a U.S. Borrower and 80% of the Cost of Eligible Inventory
owned by a U.S. Borrower, plus
 
(b)  85% of the face amount of Eligible Credit Card Receivables of a U.S.
Borrower, plus
 
(c)  during the Adjusted Seasonal Period, the Adjusted Seasonal Period Amount,
minus
 
(d)  the aggregate of such Reserves as may have been established by Agent.
 
 
“Real Property Advances” has the meaning set forth in Section 2.1.C.
 
“Real Property Availability” means as of any date of determination, if such date
is a Business Day, and determined at the close of business on the immediately
preceding Business Day, the amount determined by Agent at any time in its
Permitted Discretion equal to the lesser of (i) the Maximum Real Property
Revolver Amount, or (ii) the Real Property Borrowing Base minus the Real
Property Revolver Usage (in each case, determined after giving effect to all
sublimits and Reserves then applicable hereunder).
 
“Real Property Borrowing Base” means, as of any date of determination, an amount
equal to (a) 60% of the Appraised Value of the Real Property Collateral minus
(b) without duplication, the aggregate of such Reserves applicable to the Real
Property Collateral as may have been established by the Agent.
 
“Real Property Collateral” means the Real Property consisting of the Bombay
Office Complex and which is subject to the Mortgage Documents and a Lien in
favor of the Agent for the benefit of the Lenders and upon which no other Liens
exist, other than Permitted Liens.
 
“Real Property Commitment” means with respect to each Real Property Lender, its
Real Property Commitment, as such Dollar amount is set forth beside such Real
Property Lender’s name under the applicable heading on Schedule C-1.
 
“Real Property Lenders” means Lenders which make Real Property Advances to U.S.
Borrowers pursuant to such Real Property Lender’s Real Property Commitment.
 
9

--------------------------------------------------------------------------------


“Real Property Revolver Usage” means, as of any date of determination, the sum
of the then extant amount of outstanding Real Property Advances.
 
“U.S. Eligible In-Transit Inventory” means Inventory of U.S. Borrowers that does
not qualify as Eligible Inventory under clause (b) of the definition of Eligible
Inventory solely because it is not at a location in the United States set forth
on Schedule E-1 or in transit among such locations in the United States and that
meets the following criteria, which criteria may be revised by Agent in its
Permitted Discretion from time to time after the Closing Date:
 
(a)  the Inventory was the subject of a Qualified Import Letter of Credit, or
was paid for in full by a U.S. Borrower,
 
(b)  such Inventory currently is in transit (whether by vessel, air, or land) to
a location set forth on Schedule E-1 in the United States that is the subject of
a Bailee Acknowledgment or a Collateral Access Agreement,
 
(c)  title to such Inventory has passed to the applicable U.S. Borrower,
 
(d)  such Inventory is insured against types of loss, damage, hazards, and
risks, and in amounts, satisfactory to Agent in its Permitted Discretion,
 
(e)  such Inventory is either (1) the subject of a negotiable document of title
that (x) is in the name of the Agent, a U.S. Borrower or an Approved Customs
Broker and has not been consigned to any third parties other than to the Agent,
a U.S. Borrower or an Approved Customs Broker (either directly or by means of
endorsements), (y) was issued by the carrier or consolidator respecting the
subject Inventory, and (z) is either (I) in the possession of the Borrowers (and
held at a location in the United States listed on Schedule E-1), the Agent or an
Approved Customs Broker or (II) the subject of a telefacsimile copy that Agent
or a U.S. Borrower has received from the Underlying Issuer which issued the
Underlying Letter of Credit and as to which Agent or a U.S. Borrower also has
received a confirmation from such Underlying Issuer that such document is
in-transit by air-courier to Agent, U.S. Borrower or an Approved Customs Broker;
or (2) at a port of entry in a State of the United States,
 
(f)  Administrative Borrower has provided a certificate to Agent that certifies
that, to the best knowledge of Borrowers, such Inventory meets all of Borrowers’
representations and warranties contained in the Loan Documents concerning
Eligible Inventory, that Borrowers know of no reason why such Inventory would
not be accepted by the applicable Borrower when it arrives in the United States,
and that the shipment as evidenced by the documents conforms to the related
order documents, and
 
(g)  if subject to a Qualified Import Letter of Credit, the Underlying Letter of
Credit has been drawn upon and the Underlying Issuer has honored such drawing
and Agent has honored its obligations to the Underlying Issuer under the
applicable Qualified Import Letter of Credit.
 
Agent may revise from time to time the foregoing criteria with respect to
Inventory being subject to a negotiable document of title and modify such
criteria to include Inventory subject to non-negotiable documents and other
related parameters so long as Agent shall be satisfied in its sole discretion
that (i) Agent shall have a valid and perfected first priority Lien in such
Inventory and (ii) Borrowers shall provide to Agent all other documentation,
including opinions of counsel, satisfactory to Agent which in Agent’s opinion is
appropriate to evidence Agent’s perfected first priority Lien in such Inventory.
 
10

--------------------------------------------------------------------------------


§22.  Amendment to Section 2.1.A of the Loan Agreement (U.S. Revolver Advances).
Section 2.1.A(a) of the Loan Agreement is hereby amended by deleting clause (A)
therein in its entirety and substituting the following therefore:
 
(A) the Maximum Original Revolver Amount, minus the sum of (x) U.S. Revolver
Usage and (y) Canadian Revolver Usage, or


§23.  Amendment to Section 2.1.B of the Loan Agreement (Canadian Revolver
Advances). Section 2.1.B(a) of the Loan Agreement is hereby amended by (a)
deleting clause (C) therein in its entirety and substituting the following
clause (C) therefore and (b) deleting clause (1) there in its entirety and
substituting the following clause (1) therefore:
 
(C) the Maximum Original Revolver Amount, minus the sum of U.S. Revolver Usage
plus Canadian Revolver Usage;
 
(1) Canadian Advances pursuant to this clause (a) shall only be made by Canadian
Lenders at such times as U.S. Availability and Real Property Availability are
each equal to $0.


§24.  Amendment to Section 2.1 of the Loan Agreement (Revolver Advances).
Section 2.1 of the Loan Agreement is hereby amended by inserting the following
new Section 2.1.C therein in the proper numerical order:
 
2.1.C Real Property Advances.


(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, the Real Property Lenders agree to make advances (“Real
Property Advances”) to U.S. Borrowers in an amount at any one time outstanding
not to exceed such Real Property Lender’s Pro Rata Share of an amount equal to
the lesser of (i) the Maximum Real Property Revolver Amount or (ii) the Real
Property Borrowing Base less Real Property Revolver Usage. Each Borrowing of a
Real Property Advance shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof (or, as of such date of determination,
such lesser multiple amount of Real Property Availability remaining undrawn as
necessary to enable the U.S. Borrowers to borrow all funds available pursuant to
Real Property Availability).


(b) Anything to the contrary in this Section 2.1.C notwithstanding, Agent shall
have the right without declaring an Event of Default, to reduce its Real
Property Collateral advance rates or establish Reserves in such amounts, and
with respect to such matters, as Agent in its Permitted Discretion shall deem
necessary or appropriate, against the Real Property Borrowing Base, including
Reserves with respect to (i) sums that U.S. Borrowers are required to pay (such
as taxes, assessments, insurance premiums) and has failed to pay under any
Section of this Agreement or any other Loan Document, (ii) amounts as determined
by Agent in its Permitted Discretion based on noncompliance with the covenants
set forth in Sections 6 and 7, and (iii) amounts owing by U.S. Borrowers or
their Subsidiaries to any Person to the extent secured by a Lien on, or trust
over, the Real Property Collateral (other than any existing Permitted Lien set
forth on Schedule P-1 which is specifically identified thereon as entitled to
have priority over Agent’s Liens), which Lien or trust, in the Permitted
Discretion of Agent likely would have a priority superior to Agent’s Liens (such
as Liens or trusts in favor of mechanics, materialmen, laborers, or suppliers,
or Liens or trusts for ad valorem, excise, or other taxes where given priority
under applicable law) in and to the Real Property Collateral.


(c) Amounts borrowed pursuant to this Section 2.1.C may be repaid in a minimum
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
(or in an amount equal to the then extant amount of outstanding Real Property
Advances) and, subject to the terms and conditions of this Agreement, reborrowed
at any time during the term of this Agreement.


11

--------------------------------------------------------------------------------


§25.  Amendment to Section 2.2.A(f) of the Loan Agreement (Settlement). Section
2.2.A(f) of the Loan Agreement is hereby amended by inserting “Subject to
Section 2.3(b), “ immediately at the beginning of clause (ii) therein and
substituting a lower case “i” for the capital “I” in the first word therein.
 
§26.  Amendment to Section 2.2.A(h) of the Loan Agreement (Accordion Option).
Section 2.2.A(h) of the Loan Agreement is hereby amended by deleting such
paragraph in its entirety and substituting the following therefore:
 
(h) Accordion Option. Unless a Default or an Event of Default has occurred and
is then continuing, so long as Borrowers shall not have elected to permanently
reduce the Commitments hereunder and except as otherwise provided herein,
Administrative Borrower may solicit the Lenders and any other lending
institutions to provide the Borrowers with additional commitments to make U.S.
Advances under this Agreement in an aggregate amount not to exceed the Accordion
Amount and subject to the limitations set forth below. Any agreement by a Lender
to increase its commitment to make U.S. Advances hereunder shall be an Accordion
Activation (“Accordion Activation”). Neither the Agent nor any Lender shall have
any obligation to provide the Borrowers with all or any part of such additional
U.S. Commitment; provided, that by execution of this Agreement, the Agent and
the Lenders shall be deemed to have consented, without the need for further or
subsequent consent to such additional U.S. Commitments which any other Lender or
lending institution may agree to provide for the U.S. Advances which may be
advanced in respect thereof and any resulting changes in the Pro Rata Share. Any
such additional U.S. Commitments (and the U.S. Advances funded pursuant thereto)
shall be otherwise treated (and be subject to the same terms and conditions) as
U.S. Commitments and U.S. Advances hereunder. Additional U.S. Advances may not
be advanced in respect thereof, (1) if the aggregate U.S. Commitment to be
increased pursuant to this Section 2.2.A(h) is in an amount which exceeds, in
the aggregate, the Accordion Amount and (2) if a Default or Event of Default
will occur as a result of such Accordion Activation. In addition, to the extent
any Lender hereunder agrees to make U.S. Advances pursuant to a request for an
Accordion Activation, U.S. Borrowers shall pay Agent (for the ratable benefit of
the Accordion Lenders, subject to any letter agreement between Agent and
Accordion Lenders), a fee in an amount to be agreed upon by the U.S. Borrowers
and the Agent. Any Lender agreeing to increase its Commitment pursuant to this
Section 2.2.A(h) shall execute a Confirmation of Increase in Commitment in the
form of Exhibit C-2 attached hereto (a “Confirmation of Increase in Commitment”)
and any lending institution not yet a party hereto providing additional
commitments shall become a party to this Agreement (and become subject to all
the rights and obligations of a U.S. Lender hereunder) by executing and
delivering to the Agent an original, executed Instrument of Accession in the
form of Exhibit C-3 attached hereto (an “Instrument of Accession”). On the
effective date of the Accordion Activation effected in accordance with this
Section 2.2.A(h), Schedule C-1 annexed hereto shall be deemed to be amended to
reflect (x) the name, address, Commitment, and Pro Rata Share of each U.S.
Lender after giving effect to such Accordion Activation, and (y) the Maximum
Revolver Amount and U.S. Commitments as increased by such Accordion Activation.


12

--------------------------------------------------------------------------------


§27.  Amendment to Section 2.2.B of the Loan Agreement (Canadian Borrowing
Procedures and Settlements). Section 2.2.B of the Loan Agreement is hereby
amended by deleting clause (ii) in paragraph (f) therein in its entirety and
substituting the following therefore:
 
(ii) Bombay Canada shall not have any liabilities in respect of U.S. Advances or
Real Property Advances made by the U.S. Lenders or Real Property Lenders, as the
case may be, to the U.S. Borrowers or in respect or any other Obligations of the
U.S. Borrowers to Agent or Lenders arising from or related to U.S. Advances or
Real Property Advances
 
§28.  Amendment to Section 2.2.C of the Loan Agreement (Defaulting Lender;
Notations; Failure to Perform; Notes; Additional Advances). Section 2.2.C(a) of
the Loan Agreement is hereby amended by inserting “, Real Property Lenders”
immediately after the reference to “U.S. Lenders” in each of lines six, eight
and twelve therein.
 
§29.  Amendment to Section 2.2.C(d) of the Loan Agreement (Notes). Section
2.2.C(d) of the Loan Agreement is hereby amended by deleting such Section in its
entirety and substituting the following therefore:
 
(d) Notes. (i) Each U.S. Borrower shall execute and deliver on the Closing Date
(or such other date on which a U.S. Lender may become a party hereto in
accordance with Section 14.1 or an Accordion Lender in accordance with Section
2.1.A(h)) to Agent for each U.S. Lender which so requests a Note to evidence
that U.S. Lender’s U.S. Advances, in the principal amount of that U.S. Lender’s
U.S. Commitment and with appropriate insertions.
 
(ii) Upon the request of any Real Property Lender, each U.S. Borrower shall
execute and deliver to Agent for such Real Property Lender, a new or substituted
Note (as applicable) to evidence that Real Property Lender’s Real Property
Advances, in the principal amount of that Real Property Lender’s Real Property
Commitment and with appropriate insertions.
 
(iii) Bombay Canada shall execute and deliver on the Closing Date (or such other
date on which a Canadian Lender may become a party hereto in accordance with
Section 14.1) to Canadian Agent for each Canadian Lender which so requests a
Note to evidence that Canadian Lender’s Canadian Advances, in the principal
amount of that Canadian Lender’s Canadian Commitment and with appropriate
insertions.
 
13

--------------------------------------------------------------------------------


§30.  Amendment to Section 2.2.C(e) of the Loan Agreement (Additional Advances).
Section 2.2.C(e) of the Loan Agreement is hereby amended by deleting such
Section in its entirety and substituting the following therefore:
 
(e) Additional Advances. (i) U.S. Lenders and Canadian Lenders shall have no
obligation to make additional U.S. Advances or Canadian Advances, as the case
may be, hereunder to the extent such additional U.S. Advances or Canadian
Advances would cause the sum of the U.S. Revolver Usage plus the Canadian
Revolver Usage to exceed the Maximum Original Revolver Amount.


(ii) Real Property Lenders shall have no obligation to make additional Real
Property Advances hereunder to the extent such additional Real Property Advances
would cause the Real Property Revolver Usage to exceed the Maximum Real Property
Revolver Amount.


§31.  Amendment to Section 2.2 of the Loan Agreement (Borrowing Procedures and
Settlements). Section 2.2 of the Loan Agreement is hereby amended by inserting
the following new Section 2.2.D therein in the proper numerical order:
 
2.2.D Real Property Borrowing Procedures.


(a)  Procedure for Borrowing. Each Borrowing of a Real Property Advance shall be
made by an irrevocable written request by an Authorized Person of the
Administrative Borrower delivered to Agent (which notice must be received by
Agent no later than 1:00 p.m. (New York, New York time) on the Business Day that
is the requested Funding Date with respect to Prime Rate Loans and subject to
Section 2.12(b) with respect to LIBOR Rate Loans, specifying (i) the amount of
such Borrowing of Real Property Advances, and (ii) the requested Funding Date,
which shall be a Business Day. At Agent’s election, in lieu of delivering the
above-described written request, any Authorized Person of the Administrative
Borrower may give Agent telephonic notice of such request by the required time.
In such circumstances, the Administrative Borrower agrees that any such
telephonic notice will be confirmed in writing to Agent within 24 hours of the
giving of such notice and failure to provide such written confirmation shall not
affect the validity of the request.
 
14

--------------------------------------------------------------------------------


(b)  Making of Loans.
 
(i) Promptly after receipt of a request for a Borrowing pursuant to Section
2.2.D(a), Agent shall notify the Real Property Lenders, not later than 2:00 p.m.
(New York, New York time) on the Funding Date applicable thereto, by telecopy,
telephone, or other similar form of transmission, of the requested Borrowing of
Real Property Advances. Each Real Property Lender shall make the amount of such
Real Property Lender’s Pro Rata Share of the requested Borrowing of Real
Property Advances available to Agent in immediately available funds, as
specified by Agent, not later than 3:00 p.m. (New York, New York time) on the
Funding Date applicable thereto. After Agent’s receipt of the proceeds of such
Real Property Advances, upon satisfaction of the applicable conditions precedent
set forth in Section 3 hereof, Agent shall make the proceeds thereof available
to the U.S. Borrowers on the applicable Funding Date by transferring immediately
available funds equal to such proceeds received by Agent to Administrative
Borrower’s Designated Account; provided, however, that Agent shall not request
any Real Property Lender to make, and no Real Property Lender shall have the
obligation to make, any Real Property Advance if Agent shall have actual
knowledge that (1) one or more of the applicable conditions precedent set forth
in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing of Real Property Advances unless such condition has been
waived, or (2) the requested Borrowing of Real Property Advances would result in
Real Property Availability being less than $0 on such Funding Date.
 
(ii) Unless Agent receives notice from a Real Property Lender prior to 3:00 p.m.
(New York, New York time) on the date of such Borrowing of Real Property
Advances, that such Real Property Lender will not make available as and when
required hereunder to Agent for the account of U.S. Borrowers the amount of that
Real Property Lender’s Pro Rata Share of the Borrowing of Real Property
Advances, Agent may assume that each Real Property Lender has made or will make
such amount available to Agent in immediately available funds on the Funding
Date and Agent may (but shall not be so required), in reliance upon such
assumption, make available to U.S. Borrowers on such date a corresponding
amount. If and to the extent any Real Property Lender shall not have made its
full amount available to Agent in immediately available funds and Agent in such
circumstances has made available to U.S. Borrowers such amount, that Real
Property Lender shall on the Business Day following such Funding Date make such
amount available to Agent, together with interest at the Defaulting Lender Rate
for each day during such period. A notice submitted by Agent to any Real
Property Lender with respect to amounts owing under this subsection shall be
conclusive, absent manifest error. If such amount is so made available, such
payment to Agent shall constitute such Real Property Lender’s Real Property
Advance on the date of Borrowing of Real Property Advances for all purposes of
this Agreement. If such amount is not made available to Agent on the Business
Day following the Funding Date, Agent will notify Administrative Borrower of
such failure to fund and, upon demand by Agent, U.S. Borrowers shall pay such
amount to Agent for Agent’s account, together with interest thereon for each day
elapsed since the date of such Borrowing of Real Property Advances, at a rate
per annum equal to the interest rate applicable at the time to the Real Property
Advances composing such Borrowing of Real Property Advances. The failure of any
Real Property Lender to make any Real Property Advance on any Funding Date shall
not relieve any other Real Property Lender of any obligation hereunder to make a
Real Property Advance on such Funding Date, but no Real Property Lender shall be
responsible for the failure of any other Real Property Lender to make the Real
Property Advance to be made by such other Real Property Lender on any Funding
Date.


15

--------------------------------------------------------------------------------


§32.  Amendments to Section 2.3(a) of the Loan Agreement (Payments by
Borrowers). Section 2.3(a) of the Loan Agreement is hereby amended by deleting
clause (i) therein in its entirety and substituting the following therefore:
 
(i) Except as otherwise expressly provided herein, all payments by U.S.
Borrowers shall be made to Agent’s Account for the account of Agent, U.S.
Lenders or Real Property Lenders, as applicable, and all payments by Bombay
Canada shall be made to the account specified by Canadian Agent for the account
of Canadian Lenders and in each case, such payments shall be made in immediately
available funds, no later than 1:00 p.m. (New York, New York time) on the date
specified herein. Any payment received by Agent or Canadian Agent, as the case
may be, later than 1:00 p.m. (New York, New York time), shall be deemed to have
been received on the following Business Day and any applicable interest or fee
shall continue to accrue until such following Business Day.


§33.  Amendments to Section 2.3(b) of the Loan Agreement (Apportionment and
Application of Payments). Section 2.3(b) of the Loan Agreement is hereby amended
by deleting clause (i) therein in its entirety and substituting the following
therefore:
 
(i)  A.Except as otherwise provided with respect to Defaulting Lenders and
subject to Section 2.1.B., aggregate principal and interest payments shall be
apportioned ratably among Lenders (according to the unpaid principal balance of
the Obligations to which such payments relate held by each Lender) and payments
of fees and expenses (other than fees or expenses that are for Agent’s separate
account, after giving effect to any letter agreements between Agent and
individual Lenders) shall be apportioned ratably among Lenders having a Pro Rata
Share of the type of Commitment or Obligation to which a particular fee relates.
Subject to Section 2.1.B., all payments shall be remitted to Agent and all such
payments (other than payments received while no Default or Event of Default has
occurred and is continuing and which relate to the payment of principal or
interest of specific Obligations or which relate to the payment of specific
fees), and all proceeds of Accounts or other Collateral (other than the Real
Property Collateral which shall be applied in accordance with Section 2.3(b)(i)B
below) received by Agent, shall be applied as follows:
 
1.  first, to pay any Lender Group Expenses then due to Agent under the Loan
Documents, until paid in full,
 
2.  second, to pay any fees then due to Agent or Canadian Agent (for their
separate accounts, after giving effect to any letter  agreements between Agent
or Canadian Agent and the individual Lenders) under the Loan Documents, until
paid in full,
 
16

--------------------------------------------------------------------------------


3.  third, to pay the principal of all Canadian Swing Loans, until paid in full,
 
4.  fourth, ratably to pay interest due in respect of the Canadian Advances,
until paid in full,
 
5.  fifth, to pay the principal of all Canadian Advances, until paid in full,
 
6.  sixth, to pay any fees then due to any or all of Lenders (after giving
effect to any letter agreements between Agent and individual Lenders) under the
Loan Documents, on a ratable basis, until paid in full,
 
7.  seventh, to pay interest due in respect of all Agent Advances, until paid in
full,
 
8.  eighth, ratably to pay interest due in respect of the U.S. Advances (other
than Agent Advances), until paid in full,
 
9.  ninth, to pay the principal of all Swing Loans, until paid in full,
 
10.  tenth, to pay the principal of all Agent Advances, until paid in full,
 
11.  eleventh, to pay any Lender Group Expenses then due to Lenders under the
Loan Documents, on a ratable basis, until paid in full,
 
12.  twelfth, so long as no Cash Dominion Event has occurred and is continuing,
and at Agent’s election (which election Agent agrees will not be made if an
Overadvance would be created thereby), to pay amounts then due and owing by
Administrative Borrower or its Subsidiaries in respect of Bank Products, until
paid in full,
 
13.  thirteenth, so long as no Cash Dominion Event has occurred and is
continuing, to pay the principal of all U.S. Advances, until paid in full,
 
14.  fourteenth, if a Cash Dominion Event has occurred and is continuing,
ratably (i) to pay the principal of all U.S. Advances, until paid in full, (ii)
to Agent, to be held by Agent, for the ratable benefit of Issuing Lender and
Lenders, as cash collateral in an amount up to 103% of the then extant Letter of
Credit Usage until paid in full, (iii) to Agent, to be held by Agent, for the
ratable benefit of Issuing Lender, as cash collateral in an amount up to 103% of
the then extant Acceptance Face Amount until paid in full, and (iv) to Agent, to
be held by Agent, for the benefit of the Agent Bank Product Provider, as cash
collateral in an amount up to the amount of the Bank Product Reserve established
prior to the occurrence of, and not in contemplation of, the subject Event of
Default until Administrative Borrower’s and its Subsidiaries’ obligations in
respect to the then extant Bank Products extended by Agent Bank Product Provider
have been paid in full or the cash collateral amount has been exhausted,
 
17

--------------------------------------------------------------------------------


15.  fifteenth, so long as no Cash Dominion Event has occurred and is
continuing, and at Agent’s election (which election Agent agrees will not be
made if an Overadvance would be created thereby), to pay amounts then due and
owing by Administrative Borrower or its Subsidiaries in respect of Bank Products
extended by Other Bank Product Providers, until paid in full,
 
16.  sixteenth, to pay the interest due in respect of all Real Property
Advances, until paid in full,
 
17.  seventeenth, to pay the principal of all Real Property Advances, until paid
in full,
 
18.  eighteenth, if a Cash Dominion Event has occurred and is continuing, to pay
any other Obligations (including the provision of amounts to Agent, to be held
by Agent, for the benefit of the Bank Product Providers, as cash collateral in
an amount up to the amount determined by Agent in its Permitted Discretion as
the amount necessary to secure Administrative Borrower’s and its Subsidiaries’
obligations in respect of the then extant Bank Products), and
 
19.  nineteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
 
B. All proceeds of the Real Property Collateral received by the Agent, shall be
applied as follows:


1.  first, to pay the reasonable costs and expenses paid or incurred by the
Agent in gaining possession of, maintaining, preserving, selling, preparing for
sale, or advertising to sell the Real Property Collateral, irrespective of
whether a sale is consummated,
 
2.  second, to pay the interest due in respect of all Real Property Advances,
until paid in full,
 
3.  third, to pay the principal of all Real Property Advances, until paid in
full,
 
4.  fourth, to pay any other Lender Group Expenses then due to Agent under the
Loan Documents, until paid in full,
 
5.  fifth, to pay any fees then due to Agent or Canadian Agent (for their
separate accounts, after giving effect to any letter agreements between Agent or
Canadian Agent and the individual Lenders) under the Loan Documents, until paid
in full,
 
6.  sixth, to pay the principal of all Canadian Swing Loans, until paid in full,
 
18

--------------------------------------------------------------------------------


7.  seventh, ratably to pay interest due in respect of the Canadian Advances,
until paid in full,
 
8.  eighth, to pay the principal of all Canadian Advances, until paid in full,
 
9.  ninth, to pay any fees then due to any or all of Lenders (after giving
effect to any letter agreements between Agent and individual Lenders) under the
Loan Documents, on a ratable basis, until paid in full,
 
10.  tenth, to pay interest due in respect of all Agent Advances, until paid in
full,
 
11.  eleventh, ratably to pay interest due in respect of the U.S. Advances
(other than Agent Advances), until paid in full,
 
12.  twelfth, to pay the principal of all Swing Loans, until paid in full,
 
13.  thirteenth, to pay the principal of all Agent Advances, until paid in full,
 
14.  fourteenth, to pay any Lender Group Expenses then due to Lenders under the
Loan Documents, on a ratable basis, until paid in full,
 
15.  fifteenth, so long as no Cash Dominion Event has occurred and is
continuing, and at Agent’s election (which election Agent agrees will not be
made if an Overadvance would be created thereby), to pay amounts then due and
owing by Administrative Borrower or its Subsidiaries in respect of Bank
Products, until paid in full,
 
16.  sixteenth, so long as no Cash Dominion Event has occurred and is
continuing, to pay the principal of all U.S. Advances, until paid in full,
 
17.  seventeenth, if a Cash Dominion Event has occurred and is continuing,
ratably (i) to pay the principal of all U.S. Advances, until paid in full, (ii)
to Agent, to be held by Agent, for the ratable benefit of Issuing Lender and
Lenders, as cash collateral in an amount up to 103% of the then extant Letter of
Credit Usage until paid in full, (iii) to Agent, to be held by Agent, for the
ratable benefit of Issuing Lender, as cash collateral in an amount up to 103% of
the then extant Acceptance Face Amount until paid in full, and (iv) to Agent, to
be held by Agent, for the benefit of the Agent Bank Product Provider, as cash
collateral in an amount up to the amount of the Bank Product Reserve established
prior to the occurrence of, and not in contemplation of, the subject Event of
Default until Administrative Borrower’s and its Subsidiaries’ obligations in
respect to the then extant Bank Products extended by Agent Bank Product Provider
have been paid in full or the cash collateral amount has been exhausted,
 
19

--------------------------------------------------------------------------------


18.  eighteenth, so long as no Cash Dominion Event has occurred and is
continuing, and at Agent’s election (which election Agent agrees will not be
made if an Overadvance would be created thereby), to pay amounts then due and
owing by Administrative Borrower or its Subsidiaries in respect of Bank Products
extended by Other Bank Product Providers, until paid in full,
 
19.  nineteenth, if a Cash Dominion Event has occurred and is continuing, to pay
any other Obligations (including the provision of amounts to Agent, to be held
by Agent, for the benefit of the Bank Product Providers, as cash collateral in
an amount up to the amount determined by Agent in its Permitted Discretion as
the amount necessary to secure Administrative Borrower’s and its Subsidiaries’
obligations in respect of the then extant Bank Products), and
 
20.  twentieth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
 
§34.  Amendments to Section 2.11 of the Loan Agreement (Credit Instruments).
 
(a)  Section 2.11(a)(iii) of the Loan Agreement is hereby amended by deleting
such Section in its entirety and substituting the following therefore:
 
(iii) the Letter of Credit Usage would exceed the Maximum Original Revolver
Amount less the then extant amount of outstanding U.S. Advances plus Canadian
Advances plus the then extant Acceptance Face Amount.


(b)  Section 2.11(c) of the Loan Agreement is hereby amended by inserting
“Original” immediately after “Maximum” and before “Revolver” in clause (ii)(B)
therein.
 
§35.  Amendment to Section 2.12(b) of the Loan Agreement (LIBOR Election).
Section 2.12(b) of the Loan Agreement is hereby amended by inserting the
following new phrase “or Real Property Advances” immediately after the reference
to “U.S. Advances” in the first line of paragraph (i) therein.
 
§36.  Amendment to Section 4.6 of the Loan Agreement (Right to Inspect;
Inventories, Appraisals and Audits, Environmental Assessments). Section 4.6 of
the Loan Agreement is hereby amended by inserting the following new paragraph
(d) therein:
 
(d) Notwithstanding anything in this Section 4.6 to the contrary, Agent shall
not have the right to perform or have performed an appraisal of the Real
Property Collateral more frequently than once in a twelve month period, absent
the written consent of the Parent.
 
§37.  Amendment to Section 5.8(c) of the Loan Agreement (Due Authorization: No
Conflict). The Loan Agreement is hereby amended by inserting “and the recording
of the Mortgage” immediately following the word “Canada” in the second line
therein.
 
 
20

--------------------------------------------------------------------------------


§38.  Amendment to Section 6.18 of the Loan Agreement (Inactive Subsidiaries).
Section 6.18 of the Loan Agreement is hereby amended by inserting “Bailey Street
and” immediately before the reference to “BMAJ, Inc.” in the first line therein.
 
 
§39.  Section 6.20 of the Loan Agreement (Real Estate Collateral). The Loan
Agreement is hereby amended to insert a new Section 6.20 thereto immediately
following Section 6.19 thereof to read as follows:
 
6.20. Real Property Collateral. Following the Administrative Borrower’s written
request therefor, Agent shall release its Lien upon the Real Property
Collateral, at the expense of the Borrowers, so long as (a) Borrowers shall have
provided Agent with fifteen (15) Business Days’ prior notice thereof, (b) there
shall not exist any extant Real Property Advances and Real Property Revolver
Usage shall be equal to $0, (c) at the time of such request and after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing, (d) immediately after giving effect thereto, Availability shall be
at least equal to $20,000,000 and the Administrative Borrower shall have
delivered to Agent updated Projections and a Compliance Certificate evidencing
the maintenance of Availability of at least $20,000,000 for the period from the
date of such release through the end of the Fiscal Period ending immediately
subsequent to the Fiscal Period in which such release shall have occurred, and
(e) Section 2.2.D hereof and references to Real Property Availability, Real
Property Borrowing Base and Real Property Commitment shall be of no further
force and effect.
 
§40.  Amendment to Section 7.1 of the Loan Agreement (Indebtedness). Section 7.1
of the Loan Agreement is hereby amended by inserting “at any time following the
release of the Real Property Collateral in accordance with Section 6.20,”
immediately before “Permitted Office Building Indebtedness” in clause (e)
therein.
 
§41.  Amendment to Section 7.3 of the Loan Agreement (Restrictions on Negative
Pledges and Upstream Limitations). Section 7.3 of the Loan Agreement is hereby
amended by inserting “at any time following the release of the Real Property
Collateral in accordance with Section 6.20,” immediately before “Permitted
Office Building Indebtedness” in clause (i) in the last paragraph therein.
 
§42.  Amendment to Section 7.4 of the Loan Agreement (Restrictions on
Fundamental Changes). Section 7.4 of the Loan Agreement is hereby amended by
deleting clause (iv) of paragraph (c) therein in its entirety and substituting
the following therefore:
 
(iv) the sale, in one transaction or a series of transactions, of the Real
Property Collateral, provided, however, that prior to a release of the Real
Property Collateral in accordance with Section 6.20, the Borrowers shall comply
with the following subclauses (A) through (D): (A) no Event of Default has
occurred and is continuing or would result therefrom, (B) before entering into a
written commitment or enforceable contract for the sale of the Real Property
Collateral, the Administrative Borrower shall have provided the Agent with ten
(10) Business Days’ prior written notice thereof, (C) immediately after giving
effect thereto, Availability shall be at least equal to $20,000,000 and the
Administrative Borrower shall have delivered to Agent updated Projections and a
Compliance Certificate evidencing the maintenance of Availability of at least
$20,000,000 for the period from the date of such sale through the end of the
Fiscal Period ending immediately subsequent to the Fiscal Period in which such
sale shall have occurred, and (D) the net proceeds of such sale transaction(s)
shall be deposited directly into Agent’s Account to be applied on account of the
Obligations in accordance with Section 2.3(b) as proceeds of Collateral;
 
21

--------------------------------------------------------------------------------


§43.  Amendment to Section 7.5 of the Loan Agreement (Disposal of Assets; Sale
and Leaseback). Section 7.5 of the Loan Agreement is hereby amended by deleting
clause (a) therein in its entirety and substituting the following therefore:
 
(a) a sale leaseback transaction in respect of the Real Property Collateral,
provided, however, that prior to a release of the Real Property Collateral in
accordance with Section 6.20, the Borrowers shall comply with the following
subclauses (i) through (iv): (i) no Event of Default has occurred and is
continuing or would result therefrom, (ii) before entering into a written
commitment or enforceable contract for the sale and leaseback of the Real
Property Collateral, the Administrative Borrower shall have provided the Agent
with ten (10) Business Days’ prior written notice thereof, (iii) immediately
after giving effect thereto, Availability shall be at least equal to $20,000,000
and the Administrative Borrower shall have delivered to Agent updated
Projections and a Compliance Certificate evidencing the maintenance of
Availability of at least $20,000,000 for the period from the date of such
transaction through the end of the Fiscal Period ending immediately subsequent
to the Fiscal Period in which such transaction shall have occurred, and (iv) the
net proceeds of such sale leaseback transaction shall be deposited directly into
Agent’s Account to be applied on account of the Obligations in accordance with
Section 2.3(b) as proceeds of Collateral, and
 
§44.  Amendment to Section 7.14 of the Loan Agreement (Suspension). Section 7.14
of the Loan Agreement is hereby amended by deleting such Section in its entirety
and substituting the following therefore:
 
 
7.14. Suspension. Suspend or go out of a substantial portion of their business,
other than in relation to Permitted Dispositions or transactions expressly
permitted by Sections 7.4 and 7.5.
 
 
§45.  Amendment to Section 14.1 of the Loan Agreement (Assignments and
Participations). Section 14.1(a) of the Loan Agreement is hereby amended by
inserting “in respect of the U.S. Commitment or the Canadian Commitment, and
$2,500,000 in respect of the Real Property Commitment ” immediately after the
reference “$10,000,000” in the fourth line therein.
 
 
§46.  Amendment to Section 15.1 of the Loan Agreement (Amendments and Waivers).
Section 15.1 of the Loan Agreement is hereby amended by deleting clause (j)
therein in its entirety and substituting the following clause (j) therefore:
 
(j) change the definition of “Aggregate Borrowing Base” “U.S. Borrowing Base”,
“Canadian Borrowing Base” or the definitions of “Eligible Accounts”, “Eligible
Credit Card Receivables”, “Eligible Inventory”, “Maximum Original Revolver
Amount” “Maximum Revolver Amount” or any component definition contained in the
foregoing terms, or change Section 2.1(b); or


22

--------------------------------------------------------------------------------


§47.  Amendment to Section 16.15 (Collateral Matters). Section 16.15 of the Loan
Agreement is hereby amended by deleting the word “or” immediately prior to
clause (iv) in paragraph (a) therein and inserting the following immediately at
the end of such clause (iv) “or (v) in accordance with Section 6.20.”
 
 
§48.  Amendment to Exhibit B-1 to the Loan Agreement (Form of Borrowing Base
Certificate). Exhibit B-1 to the Loan Agreement is hereby amended by deleting
Exhibit B-1 attached thereto in its entirety and replacing such Exhibit B-1 with
the Exhibit B-1 attached hereto as Exhibit A.
 
§49.  Amendment to Exhibits to the Loan Agreement (New Exhibit C-3). The
Exhibits to the Loan Agreement are hereby amended by adding Exhibit C-3, Form of
Instrument of Accession, in the from of Exhibit C-3 attached hereto as Exhibit
B.
 
§50.  Amendment to Schedule C-1 to the Loan Agreement (Commitments). Schedule
C-1 to the Loan Agreement is hereby amended by deleting Schedule C-1 attached
thereto in its entirety and replacing such Schedule C-1 with the Schedule C-1
attached hereto as Exhibit C.
 
§51.  Amendment to Schedule E-1 to the Loan Agreement (Eligible Inventory
Locations). Schedule E-1 to the Loan Agreement is hereby amended by deleting
Schedule E-1 attached thereto in its entirety and replacing such Schedule E-1
with the Schedule E-1 attached hereto as Exhibit D.
 
§52.  Amendment to Schedule P-1 to the Loan Agreement (Permitted Liens).
Schedule P-1 to the Loan Agreement is hereby amended by deleting Schedule P-1
attached thereto in its entirety and replacing such Schedule P-1 with the
Schedule P-1 attached hereto as Exhibit E.
 
§53.  Acknowledgement of the Lenders Regarding Bailey Street. Each of the
Lenders and the Borrowers acknowledge and agree that Bailey Street shall no
longer be deemed a “Borrower” under the Loan Agreement.
 
§54.  Conditions to Effectiveness. This Second Amendment shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of the Agent:
 
(a)  This Second Amendment shall have been duly executed and delivered by the
Borrowers, the Agent, and the Lenders. The Agent shall have received a fully
executed copy hereof.
 
23

--------------------------------------------------------------------------------


(b)  The Borrowers shall have paid to the Agent, for the account of the Lenders,
an amendment fee in an amount equal to $75,000.
 
(c)  The Agent shall have received the Mortgage duly executed by the parties
thereto and all related Mortgage Documents, as applicable.
 
(d)  The Agent shall have received a new Note duly executed by the Borrowers for
each Lender requesting a new Note.
 
(e)  The Agent shall have completed its business, legal, and collateral due
diligence, including obtaining, a report of an independent collateral auditor
satisfactory to Agent (which may be affiliated with one of the Lenders) with
respect to the Books and Accounts and Inventory components included in the
Aggregate Borrowing Base, including Eligible In-Transit Inventory (in Canada)
and verification of Borrowers’ representations and warranties to the Lender
Group, the results of which shall be satisfactory to the Agent.
 
(f)  This Second Amendment or any additional instruments and documents that the
Agent and its counsel may have reasonably requested shall have been delivered
and/or executed and shall be in form and substance satisfactory to Agent in its
Permitted Discretion.
 
(g)  Agent shall have received a certificate satisfactory to Agent certifying
that, as of the date hereof, there has been no change, amendment or other
modification to each Borrower’s Governing Documents as of the Closing Date.
 
(h)  Agent shall have received a certificate from the Secretary of each Borrower
attesting to the resolutions of such Borrower’s Board of Directors authorizing
its execution, delivery, and performance of this Second Amendment and the other
Loan Documents to which such Borrower is a party and authorizing specific
officers of such Borrower to execute the same.
 
(i)  Agent shall have received a certificate of status with respect to each
Borrower, dated on or about the date hereof, such certificate to be issued by
the appropriate officer of the jurisdiction of organization of such Borrower,
which certificate shall indicate that such Borrower is in good standing in such
jurisdiction.
 
(j)  No Default or Event of Default shall have occurred and be continuing, both
before and immediately after giving effect to the execution of this Second
Amendment.
 
(k)  No Material Adverse Change shall have occurred.
 
§55.  Representations and Warranties. Each of the Borrowers hereby represents
and warrants to the Lenders as follows:
 
(a)  Representations and Warranties in the Loan Agreement. The representations
and warranties of each of the Borrowers contained in the Loan Agreement, after
giving effect to this Second Amendment, are true and correct in all material
respects on the date hereof, except to the extent of changes resulting from
transactions or events contemplated or permitted by the Loan Agreement and the
other Loan Documents, or to the extent that such representations and warranties
relate expressly to an earlier date.
 
24

--------------------------------------------------------------------------------


(b)  Ratification, Etc. Except as expressly amended hereby, the Loan Agreement,
the First Amendment, the other Loan Documents and all documents, instruments and
agreements related thereto, are hereby ratified and confirmed in all respects
and shall continue in full force and effect. The Loan Agreement and First
Amendment, together with this Second Amendment, shall be read and construed as a
single agreement. All references in the Loan Documents to the Loan Agreement or
any other Loan Document shall hereafter refer to the Loan Agreement or any other
Loan Document as amended hereby.
 
(c)  Authority, Etc. The execution and delivery by each of the Borrowers of this
Second Amendment and the performance by each of the Borrowers of all of their
agreements and obligations under the Loan Agreement as amended and the other
Loan Documents hereby are within the corporate authority of each of the
Borrowers and have been duly authorized by all necessary corporate action on the
part of the Borrowers.
 
(d)  Enforceability of Obligations. This Second Amendment and the Loan Agreement
as amended by the First Amendment and the other Loan Documents hereby constitute
the legal, valid and binding obligations of the Borrowers enforceable against
the Borrowers in accordance with their terms, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of, creditors’ rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.
 
§56.  No Other Amendments. Except as expressly provided in this Second
Amendment, all of the terms and conditions of the Loan Agreement as amended by
the First Amendment and the other Loan Documents remain in full force and
effect. Nothing contained in this Second Amendment shall in any way prejudice,
impair or effect any rights or remedies of any Lender or the Borrowers under the
Loan Agreement or the other Loan Documents.
 
§57.  Execution in Counterparts. This Second Amendment may be executed in any
number of counterparts, each of which shall be deemed an original, but which
together shall constitute one instrument. Delivery of an executed counterpart of
this Amendment by telefacsimile shall be equally as effective as delivery of an
original executed counterpart of this Amendment.
 
§58.  Miscellaneous. THIS SECOND AMENDMENT SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
INCLUDING, WITHOUT LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW. The captions in this Second Amendment are for
convenience of reference only and shall not define or limit the provisions
hereof.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]


 
25

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Second Amendment as of the date first above
written.
 
BORROWERS:
 
THE BOMBAY COMPANY, INC.
 
By:    /S/ELAINE D. CROWLEY
Name: Elaine D. Crowley
Title: Senior Vice President, Chief Financial Officer and Treasurer
 
BBA HOLDINGS, INC.
 
 
By:     /S/JEFFREY J. WALKER
Name: Jeffrey J. Walker 
Title:  President


 
BOMBAY INTERNATIONAL, INC.
 
By:     /s/ELAINE D. CROWLEY
Name: Elaine D. Crowley
Title:  Vice President
 
THE BOMBAY FURNITURE COMPANY OF CANADA INC.
 
By:      /s/ELAINE D. CROWLEY
Name: Elaine D. Crowley
Title:   Vice President
26

--------------------------------------------------------------------------------





 
WELLS FARGO RETAIL FINANCE, LLC, as Agent and as a U.S. Lender
 
By:       /s/LYNN WHITMORE
Name:  Lynn Whitmore
Title:    Senior Vice President
 


27

--------------------------------------------------------------------------------





NATIONAL CITY BUSINESS CREDIT, INC., as Syndication Agent and as a U.S. Lender
 
By:       /s/KATHY ELLERO
Name:  Kathy Ellero
Title:    Vice President


28

--------------------------------------------------------------------------------









CONGRESS FINANCIAL CORPORATION (SOUTHWEST), as Documentation Agent and as a U.S.
Lender
 
By:        /s/MARK GALOVIC
Name:  Mark Galvovic
Title:    Vice President
 


 
29

--------------------------------------------------------------------------------





 
WELLS FARGO FINANCIAL CANADA (f/d/b as Trans Canada Credit Corporation), as
Canadian Agent and as Canadian Lender
 
 
By:       /s/NICK SCARFO
Name:  Nick Scarfo
Title:    Vice President


30

--------------------------------------------------------------------------------





RATIFICATION OF GUARANTY


Each of the undersigned Guarantors hereby acknowledges and consents to the
foregoing Second Amendment, and agrees that its Guaranty, as applicable, from
such Guarantor in favor of the Agent for the benefit of the Lenders and all
other Loan Documents to which each of the Guarantors is a party remain in full
force and effect, and each of the Guarantors confirms and ratifies all of its
obligations thereunder.


THE BOMBAY COMPANY, INC.
 
By:    /s/ELAINE D. CROWLEY
Name: Elaine D. Crowley
Title: Senior Vice President, Chief Financial Officer and Treasurer
 
BBA HOLDINGS, INC.
 
 
By:    /s/JEFFERY J. WALKER
Name: Jeffrey J. Walker
Title: President


 
BOMBAY INTERNATIONAL, INC.
 
By:    /s/ELAINE D. CROWLEY
Name: Elaine D. Crowley
Title: Vice President
31

--------------------------------------------------------------------------------





Exhibit A


Exhibit B-1 - Form of Borrowing Base Certificate
32

--------------------------------------------------------------------------------







Exhibit B
Exhibit C-3
Form of Instrument of Accession
33

--------------------------------------------------------------------------------







Exhibit C
34

--------------------------------------------------------------------------------











Schedule C-1
Commitments as of August 31, 2006
 


 
Lender
Canadian Commitment
U.S.
Commitment
Real Property Commitment
Wells Fargo Retail Finance, LLC
$0
$65,000,000*
$10,000,000
National City Business Credit, Inc.
$0
$25,000,000
$0
Congress Financial Corporation (Southwest)
$0
$35,000,000
$0
Trans Canada Credit Corporation
$18,000,000*
$0
$0
All Lenders
$18,000,000
$125,000,000
$10,000,000



 
* The Commitments of Wells Fargo Retail Finance, LLC and Trans Canada Credit
Corporation
are more specifically subject to Section 2.1.B(a).




35

--------------------------------------------------------------------------------





Exhibit D


Schedule E-1 - Eligible Inventory Locations
36

--------------------------------------------------------------------------------





Exhibit E


Schedule P-1 - Permitted Liens